WHITAKER, J.
(concurring). The defendants took part of the goods that they either had actually sold or that they agreed to sell. They took them by stealth. This would indicate they did not think they had a right to take them. The court has found that $300 worth
*1030of goods was taken. The defendants should pay for them, and I do not think that the judgment should be reversed on account of a mistake in the form of the action, when the question as to the proper form of the action is so close.
Substantial justice has been done, and the judgment should be affirmed.
LEHMAN, J., dissents.